Title: To James Madison from Edmund Pendleton, 21 July 1790
From: Pendleton, Edmund
To: Madison, James


Virginia, July 21, 1790.
… I am happy to find that Potowmac stands on so good grounds as the Permanent seat of Congress. I could not help wishing that the temporary Residence had remain’d at New York, as a recompense for their expence in y’r Accommodation; to save the expence & trouble of a double removal of the Public Offices, and from a conviction, that Philadelphia is in bad order for y’r reception, & must incur a considerable expence to be in order, besides I doubt from former experiences, whether those Citizens may not more intermeddle with the Fœderal proceedings, than they have at York.…
